DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23, 24, 26, 27, 35, 36, 38, 39, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being Banik et al. by US Pub. No. 2005/0119527 A1.

Regarding claim 23, Banik discloses 
A medical system (Fig. 3C) comprising: a control system (Item 102) having one or more processors (See para 0078); and an instrument manipulator (Item 104) configured to receive an instrument (Articulate instruments) (See para 0079), the instrument manipulator including a first drive output and a first actuating element (Tip) configured to drive movement of the first drive output, the first drive output (Servo motors 110 and 112) configured to drive a first input coupling (Distal Tips) of the instrument; wherein the control system is configured to: receive an indication that the first input coupling of the instrument is positioned adjacent to the first drive output of the manipulator (The tip is moved to a new position); in response to receiving the indication, command the first actuating element to cause movement (Position) of the first drive output; receive a feedback associated with a force experienced by the first actuating element during the movement of the first drive output (See para 0080); determine an instruction signal (Torque) for the first actuating element based on the feedback (See para 0080); and transmit the instruction signal to the first actuating element. (An approximation is made of the amount of articulation at the distal tip of the endoscope. See para 0080)

Regarding claim 35, Banik discloses 
 A method of operating a medical system comprising a control system having one or more processors, an instrument, and an instrument manipulator configured to receive the instrument, the method comprising: receiving an indication that a first input coupling of the instrument is positioned adjacent to a first drive output of the manipulator, wherein the first drive output is configured to drive a first input coupling of the instrument; in response to receiving the indication, commanding a first actuating element of the manipulator to cause movement of the first drive output; receiving a feedback associated with a force experienced by the first drive output during the movement of the first drive output; determining an instruction signal for the first actuating element based on the feedback; and transmitting the instruction signal to the first actuating element. (See claim 23 rejection for detail)

Regarding claims 24 and 36, Banik discloses 
, wherein the movement is a rotation, and the force is a torque. (See para 0080)

Regarding claim 26, Banik discloses 
, wherein the control system is configured to determine the instruction signal for the first actuating element based on the feedback by: in response to the feedback indicating that a resistance is experienced by the first actuating element during the movement, determining the instruction signal to command the actuating element to abort the movement (High forces can be prevented from building up, para 0122)

Regarding claim 27, Banik discloses 
, wherein: the control system is configured to command the first actuating element to cause the movement of the first drive output by: causing movement of the first drive output according to a preprogrammed protocol (Looping); and the control system is configured to determine the instruction signal for the first actuating element based on the feedback by: in response to a resistance being experienced by the first actuating element during the movement, determining the instruction signal for terminating the preprogrammed protocol. (See para 0122)

Regarding claim 38, Banik discloses 
, wherein determining the instruction signal for the first actuating element based on the feedback comprises: in response to the feedback indicating that a resistance is experienced by the first actuating element during the movement, determining the instruction signal to command the actuating element to abort the movement. (See claim 26 rejection for detail)

Regarding claim 39, Banik discloses 
, wherein commanding the first actuating element to cause the movement of the first drive output comprises: causing movement of the first drive output according to a preprogrammed protocol; and determining the instruction signal for the first actuating element based on the feedback comprises: in response to a resistance being experienced by the first actuating element during the movement, determining the instruction signal for terminating the preprogrammed protocol. (See claim 27 rejection for detail)

Regarding claim 41, Banik discloses A non-transitory machine-readable medium comprising a plurality of machine- readable instructions which, when executed by one or more processors (See para 0078) associated with a medical system comprising an instrument manipulator, are adapted to cause the one or more processors to perform a method comprising: receiving an indication that a first input coupling of the instrument is positioned adjacent to a first drive output of the manipulator, wherein the first drive output is configured to drive a first input coupling of the instrument; in response to receiving the indication, commanding a first actuating element of the manipulator to cause movement of the first drive output; receiving a feedback associated with a force experienced by the first actuating element during the movement of the first drive output; determining an instruction signal for the first actuating element based on the feedback; and transmitting the instruction signal to the first actuating element. (See claim 23 rejection for detail)

Regarding claim 42, Banik discloses, wherein determining an instruction signal for the first actuating element based on the feedback comprises: in response to the feedback indicating that a resistance is experienced by the first actuating element during the movement, determining the instruction signal to command the actuating element to abort the movement (See claim 26 rejection for detail); or in response to the feedback indicating that a resistance is not experienced by the first actuating element during the movement, determining the instruction signal to command the actuating element to move the first drive output in a second direction, wherein the movement is in a first direction, and wherein the second direction differs from the first direction. (The bold portion has not been considered since these are optional.)

Regarding claim 43, Banik discloses, wherein: commanding the first actuating element to cause the movement of the first drive output comprises: causing movement of the first drive output according to a preprogrammed protocol; and determining the instruction signal for the first actuating element based on the feedback comprises: in response to a resistance being experienced by the first actuating element during the movement, determining the instruction signal for terminating the preprogrammed protocol. (See claim 27 rejection for detail)
Allowable Subject Matter
Claims 25, 28-34, 37, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durant et al. US Patent No. 9,043,027 B2 discloses a robotically-controlled surgical instrument to perform a surgical procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846